DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al (US 2017/0282786).
Regarding claim 1, Toda discloses a vehicular lighting device comprising: a scanning light source that includes a semiconductor light source 110 and a motor (see para [0082]; connected to reflector blades 100), and is configured to scan a region in front of the lighting device, with light emitted from the semiconductor light source, in accordance with motion of the motor; and a lighting circuit configured to change a light quantity of the semiconductor light source 110 in synchronization with the motion of the motor, during a normal lighting period, so as to obtain a predetermined light distribution pattern, wherein the lighting circuit is configured to start the motion of the motor, in response to a lighting command for headlight flashing during a stop period of the motor, and continuously light the semiconductor light source 110 asynchronously with the motion of 
Regarding claim 2, the lighting circuit in Toda is configured to turn off the semiconductor light source at an end of each scan period, during the normal lighting period, and keep the semiconductor light source lighted at the end of each scan period, during the start-up period (see at least paragraphs [0141]-[0144]).
Regarding claim 3, the start-up period in Toda includes a predetermined number of scan periods after start of the motion of the motor (see at least paragraphs [0141]-[0144]).
Regarding claim 4, the lighting circuit in Toda is configured to start the motion of the motor, in response to a normal lighting command during the stop period of the motor, and place the semiconductor light source in an off during the start-up period (see at least paragraphs [0141]-[0144]).
Regarding claim 5, the motor in Toda is of rotary type and the scanning light source further includes a reflector 100 mounted on the motor (see at least Figure 1 and paragraph [0082]).    

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875